THE THIRTEENTH COURT OF APPEALS

                                   13-19-00486-CV


                      MSW CORPUS CHRISTI LANDFILL, LTD.
                                    v.
                            GULLEY-HURST L.L.C.


                                  On Appeal from the
                    117th District Court of Nueces County, Texas
                      Trial Court Cause No. 2016DCV-6158-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant. Gulley-Hurst L.L.C. is hereby released from the requirements of a

supersedeas bond and the deposit made with the Nueces County Clerk shall be

withdrawn. The Nueces County clerk shall issue payment accordingly, instanter.

      We further order this decision certified below for observance.

October 21, 2021